Citation Nr: 0631381	
Decision Date: 10/06/06    Archive Date: 10/10/06	

DOCKET NO.  04-05 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for bilateral 
tinnitus, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had active service from August 1967 to March 
1969.  His medals and badges include the Air Medal and the 
Purple Heart Medal.

Service connection is in effect for the following:  Residuals 
of a shell fragment wound to the left calf, rated as 
10 percent disabling; tinnitus, rated as 10 percent 
disabling; post-traumatic stress disorder, rated as 
10 percent disabling; bilateral dermatophytosis, rated as 
noncompensably disabling; and bilateral hearing loss, rated 
as noncompensably disabling.  The combined disability rating 
of 30 percent has been in effect since June 7, 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the VARO in Indianapolis, Indiana, that granted service 
connection for tinnitus and assigned a 10 percent disability 
evaluation, effective June 7, 2002, the date of receipt of 
the claim.  


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260 of VA's Rating Schedule.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002, 2006).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, who is in receipt of a single 10 percent for 
bilateral tinnitus under Diagnostic Code 6260 of VA's Rating 
Schedule, and his representative argue that because he has 
tinnitus in each ear, he should be awarded separate 
10 percent ratings for each ear.  

Historically, VA has evaluated tinnitus as a single 
disability, with a maximum rating of 10 percent, whether 
bilateral or not.  The Board notes that prior to June 13, 
2003, Diagnostic Code 6260 did not explicitly state that 
tinnitus could only be assigned a single 10 percent 
disability rating; it provided that recurrent tinnitus 
warrants a 10 percent rating.  38 C.F.R. § 4.87, Code 6260 
(1999).  Before 1999, a 10 percent rating was assigned only 
when there was persistent tinnitus as symptom of head injury, 
concussion, or acoustic trauma.  38 C.F.R. Part 4, Code 6260 
(1998).

In November 2002, VA proposed to revise Code 6260 to "state 
more explicitly" the manner in which tinnitus was to be 
evaluated.  "The intended effect of this action is to clarify 
the current stated VA practice by stating that recurrent 
tinnitus will be assigned only a single 10 percent 
evaluation, whether it is perceived in one ear, both ears, or 
somewhere in the head."  67 Fed. Reg. 59,033 (November 19, 
2002).  In support of its position, VA cited to medical 
studies, and observed that "true" tinnitus, defined as "the 
presumption of sound in the absence of an external stimulus," 
appeared to arise from the brain rather than the ears.

VA adopted the proposed amendments effective June 13, 2003.  
Code 6260, which provided for a rating of 10 percent for 
recurrent tinnitus, was revised to include explanatory notes; 
a second note, pertinent to this appeal, reads:  "Assign only 
a single evaluation for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in the head."  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2006).  

In 2005, the United States Court of Appeals for Veterans 
Claims (Court) found that the pre-June 2003 versions of 
Code 6260, when considered in conjunction with 38 C.F.R. 
§ 4.25(b) require that bilateral tinnitus be rated separately 
for each ear.  Smith v. Nicholson, 19 Vet. App. 63 (2005).  
VA appealed this decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), and stayed 
adjudication of claims for appeals affected by this decision, 
that is, claims for increased ratings for tinnitus filed 
before June 13, 2003.  

In June 2006, the Federal Circuit reversed the Court's 
decision in Smith, finding that 38 C.F.R. § 4.25(b) and Code 
6260 were ambiguous as to the question of whether tinnitus in 
each ear can be a separate disability, and, thus, VA was 
entitled to apply its own construction.  Smith v. Nicholson, 
451 F. 3d 1344 (Fed. Cir. 2006).  The Federal Circuit held 
that VA's interpretation was neither clearly erroneous nor 
inconsistent with the regulations, and, thus, the Court erred 
in not referring to VA's reasonable interpretation of its own 
regulations.  Id., at 12-13.  

As applied to current appeal, the effect of the actions 
described above is to prohibit the assignment of separate 
10 percent ratings for tinnitus in each ear under Code 6260, 
as in effect both before and as of June 13, 2003.  VA's 
longstanding interpretation of the regulations to allow a 
maximum rating of 10 percent for tinnitus was upheld by 
judicial precedent, and the revised regulation effective 
June 13, 2003, when applied to this case, expressly requires 
that tinnitus be evaluated as a single disability, whether 
bilateral or unilateral.  Thus, separate 10 percent ratings 
for tinnitus in each ear are precluded.  Accordingly, the 
disposition of the claim is based on the law, and not the 
facts of the case, and the case must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duties to notify and assist claimants.  However, the facts in 
this case are not in dispute and where, as in this case, the 
decision rests on the interpretation of the law, the VCAA is 
not for application.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Similarly, compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid 

the appellant in such a claim.  See Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).  Therefore, any deficiencies in 
the VCAA notice or assistance requirements are rendered moot. 


ORDER

An increased disability for bilateral tinnitus, currently 
assigned a 10 percent reevaluation, is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


